Citation Nr: 1758734	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for migraines.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1984 to August 1984; from July 2005 to January 2007; and, from October 2009 to August 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2017.  A transcript of that proceeding is of record.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered. 

Specifically, the Veteran must be afforded a VA examination to determine the current nature and severity of his migraines.  The Board notes that the Veteran submitted to a VA examination six years ago, in August 2011, and that the written report of that examination reflects the Veteran did not have any severe or prostrating attacks within the past year.  However, at the hearing in this matter in August 2017, the Veteran reported that his migraines had worsened, resulting in prostrating attacks two to three times per week.  A current evaluation is thus needed.
 
In addition to his claim that his migraines worsened, the Veteran also stated at the Board hearing in this matter that he had not worked at any point after his active service because of his migraines.  As such, the Board has determined that the Veteran has also raised a claim for TDIU, which must also be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and etiology of his migraines. The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner. 

The examiner must provide a comprehensive report.  In addition, the examiner must comment on the functional effects, if any, caused by the Veteran's migraines.  

In providing his/her opinion, the examiner must specifically comment on the Veteran's lay statements regarding the current severity of his migraines. The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

2. After completing the above, readjudicate the claim, to include entitlement to TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





